Citation Nr: 0316869	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  03-13 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than January 4, 2000 
for the award of Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The appellant is the daughter of a veteran.  She filed a 
claim of entitlement to DEA benefits in September 1998, 
requesting reimbursement for coursework begun in September 
1997.  In a February 1999 rating decision, the appellant's 
claim was denied.  At the time of the denial, the veteran was 
in receipt of a combined 70 percent disability rating for 
service connected disabilities.  Also in effect was a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  The RO gave as the 
reason for its denial that the 70 percent rating was less 
than total, but also apparently determined that the veteran's 
TDIU award was not based on permanent disability, which is a 
requirement for eligibility for DEA benefits.  See 
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 21.3021 (2002).

In January 2000, the veteran was notified that he had been 
determined to be permanently and totally disabled as a result 
of his service-connected disabilities, with an effective date 
of March 14, 1996.  On January 4, 2001, the appellant filed a 
second claim of entitlement to DEA benefits for the period 
beginning in September 1997, corresponding with the 
commencement of her coursework.  In a December 2001 rating 
decision, the RO granted the claim for DEA benefits, but 
decided that the effective date could not be earlier than 
January 4, 2000, one year prior to receipt of her 
application.  The appellant disagreed with the December 2001 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the appellant's 
substantive appeal (VA Form 9) in May 2003.  




FINDINGS OF FACT

1.  The appellant is the veteran's daughter.

2.  The appellant filed a claim of entitlement to DEA 
benefits in September 1998, requesting benefits for 
coursework begun in September 1997.  In a February 1999 
rating decision, the appellant's claim was denied because the 
veteran was not at the time deemed to have a total disability 
that was permanent in nature.

3.  A January 2000 rating decision found the veteran to be 
permanently and totally disabled as a result of his service-
connected disabilities, effective from March 14, 1996.  

4.  The appellant's second application for DEA benefits was 
received on January 4, 2001, within a year after the RO's 
rating decision.

5.  An enrollment certification from the appellant's 
university, confirming the appellant's enrollment from 
September 22, 1997 to April 2, 2001, was initially received 
by VA on October 24, 2001.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under Chapter 
35, Title 38, United States Code, for periods of enrollment 
prior to January 2000 have been met.  38 U.S.C.A. §§ 3501, 
5113 (West 2002); 38 C.F.R. §§ 21.3021, 21.4131 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant, whose 
eligibility for Chapter 35 benefits derives from her status 
as a child of a veteran with a permanent and total disability 
rating, is entitled to a retroactive payment of Chapter 35 
benefits for periods of enrollment prior to January 2000.

As stated in the Introduction above, prior to the current 
claim, the appellant filed a claim for entitlement to DEA 
benefits in September 1998.  That claim was denied.  Thus, a 
legitimate question is raised as to whether the January 2001 
application is in fact an original claim, or whether the 
appellant is attempting to reopen a previously denied and 
final claim, requiring a preliminary decision by the Board as 
to whether new and material evidence has been presented.  See 
38 U.S.C.A. § 5108.  However, as discussed below, there have 
been intervening amendments to 38 U.S.C.A. § 5113 and 38 
C.F.R. § 21.4131, a fact which alters the classification of 
the second claim.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, where there is an initial denial of a 
claim, subsequent adjudication of the issue under a new law 
or regulation is not considered a reopened claim, even where 
there was a prior final denial.  See Williams v. Principi, 15 
Vet. App. 189 (2001), citing Spencer v. Brown, 4 Vet. App. 
283, 289 (1993) ["where a claim is based upon a substantive 
right created by a statutory or regulatory provision that did 
not exist at the time of the prior final denial of the claim, 
adjudication of the latter claim is not a 'reopening' of the 
first"], aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 
513 U.S. 810 (1994). 

Because the amendments to 38 C.F.R. § 21.4131 were 
specifically intended to make the criteria for assigning 
effective dates for educational assistance benefits less 
restrictive, see 64 Fed. Reg. 23,769-23,773, the Board 
believes that these amendments fall into the category 
contemplated by the Court in Spencer.  Thus, the January 2001 
application was an original claim and is not an attempt to 
reopen the final February 1999 denial.  This determination is 
important only with respect to the requirement to submit new 
and material evidence.  The Board notes that even if this 
were determined to be an attempt to reopen the claim denied 
in February 1999, such a determination would not affect the 
assignment of an effective date for the appellant's DEA 
benefits.  As stated, the February 1999 rating decision is 
final and was not appealed.  Under the facts presented, the 
affective date assigned to a reopened claim filed in January 
2001 would not be different than that assigned to a new claim 
filed in January 2001.  See 38 C.F.R. § 3.400 (2002).

Accordingly, the Board will proceed to a discussion of the 
issue.  In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, there is no dispute with respect to the 
facts in this case.  The sole issue before the Board is the 
proper application of the law and regulations governing the 
assignment of effective dates to Chapter 35 claims.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302 (West 
2002).  Therefore, based on the Court's decision in Manning, 
the Board concludes that the appellant's claim is not subject 
to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the appellant has been accorded 
ample opportunity to present evidence and argument as 
required by the law in general.  See  38 C.F.R. § 3.103 
(2002).  The appellant was informed of her right to be 
represented and of her right to a personal hearing.  The 
appellant did not request a hearing.  Accordingly, the Board 
will proceed to a decision.



Pertinent law and regulations

Chapter 35 DEA benefits

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating for a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. § 21.3021 (2002).

The issue in this case is not whether the claimant is 
eligible for Chapter 35 benefits.  Rather, the issue that 
must be decided in this case is what is the proper commencing 
date for the award of Chapter 35 DEA benefits.

The regulations for the assignment of effective dates for 
educational assistance benefits were amended effective June 
3, 1999.  See 64 Fed. Reg. 23,769-23,773 (May 4, 1999).  When 
regulations are changed during the course of an appeal, the 
criteria that are to the advantage of the appellant should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Because the appellant filed her claim in January 2001, only 
the current version of the regulations are applicable.

The amended regulations now provide that, for the first award 
of Chapter 35 educational benefits, the commencing date of 
the award of educational assistance shall be the latest of:

(1) the beginning date of eligibility; 

(2) one year before the date of claim; 

(3) the date certified by the educational institution 
under § 21.4131(b) or  (c); or 

(4) the effective date of the approval of the course or 
one year before the date  VA receives that approval 
notice, whichever is later.

38 C.F.R. § 21.4131 (d)(1) (2002).

Subsection (b) provides:

(b) Certification by school -- the course or subject 
leads to a standard college degree. (1) When the student 
enrolls in a course offered by independent study, the 
commencing date of the award or increased award of 
educational assistance will be the date the student 
began pursuit of the course according to the regularly 
established practices of the educational institution.  
 
(2) Except as provided in paragraphs (b)(3), (b)(4) and 
(b)(5) of this section when a student enrolls in a 
resident course or subject, the commencing date of the 
award or increased award of educational assistance will 
be the first scheduled date of classes for the term, 
quarter or semester in which the student is enrolled.  
 
(3) When the student enrolls in a resident course or 
subject whose first scheduled class begins after the 
calendar week when, according to the school's academic 
calendar, classes are scheduled to commence for the 
term, quarter, or semester, the commencing date of the 
award or increased award of educational assistance 
allowance will be the actual date of the first class 
scheduled for that particular course or subject.  
 
(4) When a student enrolls in a resident course or 
subject, the commencing date of the award will be the 
date the student reports to the school provided that - 
 
(i) The published standards of the school require 
the student to register before reporting, and  
 
(ii) The published standards of the school require 
the student to report no more than 14 days before 
the first scheduled date of classes for the term, 
quarter or semester for which the student has 
registered, and no later than the first scheduled 
date of classes for the term, quarter or semester 
for which the student has registered. 
 
(5) When the student enrolls in a resident course or 
subject and the first day of classes is more than 14 
days after the date of registration, the commencing date 
of the award or the increased award of educational 
assistance will be the first day of classes.  

38 C.F.R. § 21.4131 (b) (2002).

Subsequent to this change, the Veterans Benefits and Health 
Care Improvement Act of 2000, 38 U.S.C.A. § 5113 (West 2002), 
was enacted in November 2000.  This law, among other things, 
amended 38 U.S.C.A. § 5113 by inserting a new subsection (b).  
The Board notes that this amendment became effective after 
the appellant filed her claim; therefore only the current 
version is applicable.  Accordingly, this section provides in 
pertinent part:

(b)(1) When determining the effective date of an award 
under chapter 35 of this title, for an individual 
described in paragraph (2) based on an original claim, 
the Secretary may consider the individual's application 
as having been filed on the eligibility date of the 
individual if that eligibility date is more than one 
year before the date of the initial rating decision.

(2) An individual referred to in paragraph (1) is an 
eligible person who-

(A) submits to the Secretary an original 
application for education assistance under chapter 
35 of this title within one year of the date that 
the Secretary makes the rating decision;

(B) claims such educational assistance for pursuit 
of an approved program of education during a period 
preceding the one-year period ending on the date on 
which the application was received by the 
Secretary; and

(C) would have been entitled to such educational 
assistance for such course pursuit if the 
individual had submitted such an application on the 
individual's eligibility date.

(3) In this subsection:

(A) The term 'eligibility date' means the date on 
which an individual becomes an eligible person.

(B) The term 'eligible person' has the meaning 
given that term under section 3501(a)(1) of this 
title under subparagraph A(i), A(ii), (B), or (D) 
of such section by reason of either (i) the 
service-connected death or (ii) service-connected 
total disability permanent in nature of the veteran 
from whom such eligibility is derived.

(C) The term 'initial rating decision' means with 
respect to an eligible person a decision made by 
the Secretary that establishes (i) service 
connection for such veteran's death or (ii) the 
existence of such veteran's service-connected total 
disability permanent in nature, as the case may be.

38 U.S.C.A. § 5113 (b) (West 2002)



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Factual background

The relevant factual background of this case is set out in 
the Introduction.
The facts in this case are undisputed.  

In summary, the appellant filed an initial claim of 
entitlement to DEA benefits in September 1998.  Her claim was 
denied because the veteran did not have permanent total 
disability at that time.  By virtue of the veteran's January 
27, 2000 total disability evaluation, which was made 
effective from March 14, 1996, the appellant became eligible 
for Chapter 35 DEA benefits as of March 14, 1996 (eligibility 
date).  The RO received the appellant's application for 
educational assistance on January 4, 2001 (application date).  
The appellant's course of study was certified by her 
educational institution as having begun on September 22, 1997 
(certification date).  [There apparently was no separate 
approval step required in this case.  Accordingly, the Board 
will treat the certification date as the effective approval 
date of the appellant's course of study.]  The appellant's 
second application for DEA benefits resulted in an effective 
date no earlier than January 4, 2000.  This appeal followed. 

Analysis

By operation of 38 C.F.R. § 21.4131, January 4, 2000, one 
year prior to the application date, and the latest of the 
dates noted, would appear to be the appropriate effective 
date for the award of benefits.  This is the date which was 
assigned by the RO.  However, 38 U.S.C.A. § 5113(b), as 
amended in November 2000, permits VA to consider the 
appellant's application as having been filed on her 
eligibility date.  Because the appellant submitted her 
application on January 4, 2001, within a year after the 
January 27, 2000 rating decision which granted a permanent 
and total disability rating to the veteran, and because she 
would have been entitled to educational assistance as of her 
eligibility date for an approved program of education, the 
provisions of this section would result in an application 
date of March 14, 1996, thus making September 22, 1997, the 
certification date, the latest of the dates specified under 
38 C.F.R. § 21.4131 (d)(1).

The Board notes that while the November 2000 amendments to 
38 U.S.C.A. § 5113 were intended to be more favorable to 
veterans and their dependants than the previous law.  While 
application of this section is clearly of benefit to the 
appellant, the Board must consider the law and regulations 
generally applicable to liberalizing laws which provide that 
where a claim is awarded or increased based on a liberalizing 
law or VA issue, the effective date of such award or increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2002).  See also DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

Because the amendments to 38 U.S.C.A. § 5113 are specifically 
intended to afford claimants an effective date as early as 
their eligibility date, these two statutory provisions would 
appear to conflict with one another.  As the amendment to 
38 U.S.C.A. § 5113 became effective on November 1, 2000, 
application of 38 U.S.C.A. § 5110(g) and its associated 
regulation, would in fact result in a later effective date 
than that originally provided under 38 C.F.R. § 21.4131.  In 
other words, a law which was intended to make application of 
DEA benefits more liberal, would provide precisely the 
opposite result.

In such cases as this, where statutory provisions conflict, 
the normal rules of statutory construction provide that "a 
more specific statute will be given precedence over a more 
general one. . . ."  Roy v. Brown, 5 Vet. App. 556-557 (1993) 
[quoting Busic v. United States, 446 U.S. 398, 404, 100 S. 
Ct. 1747, 1751, 64 L.Ed.2d 381 (1980)]. 

In this case,  full application of the more general 
provisions of 38 U.S.C.A. § 5110(g) would conflict with the 
clear intent of 38 U.S.C.A. § 5113 (b) to allow assignment of 
an effective date for DEA benefits as early as the 
eligibility date set out in 38 C.F.R. § 21.4131, even when 
application is received more than a year after the 
eligibility date, or the certification date.  In resolving 
this conflict, the Board will give full effect to the more 
specific provisions of 38 U.S.C.A. § 5113 (b).  

As discussed above, 38 U.S.C.A. § 5113(b) allows for an 
effective date of September 22, 1997, the latest of the dates 
specified under 38 C.F.R. § 21.4131 (d)(1).  The appellant's 
claim for an earlier effective date is accordingly granted.





CONTINUED ON NEXT PAGE



ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code for periods of enrollment prior to January 
4, 2000 is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

